DETAILED ACTION
Status of Claims
As per the submission to the Office filed on 08/31/2020, the following represents the changes from the previous claims: Claims 1, 10, 11, 16, and 17 were amended, Claims 3 and 4 were canceled, and Claims 21 and 22 are new. Claims 1-2 and 5-22 are presented for examination.

2. 	Claim 22 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	a. Claim 22 recites the limitation “a set of length-adjusting fasteners” in line 1. It is unclear if the set of length-adjusting fasteners is the same “a set of length-adjusting fasteners” recited previously in claim 8 or if the set of length-adjusting fasteners is an additional set of length-adjusting fasteners.

3. 	In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.

Claim Rejections - 35 USC § 102
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5. 	Claims 8, 9, 15, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walden et al. (US 8,474,412).
	a. Regarding claim 8, Walden discloses a pet harness comprising a sling 13 configured to pleat [fabric sling 13 formed of a generally rectangular panel of flexible fabric material having opposed shorter sides 14A, 14B  col. 7 lines 52-54]; a set of length-adjusting fasteners disposed on the sling to [The outer edge of each shorter side 14A and 14B of the fabric sling 13 is folded over and secured to itself in the folded configuration by sewing or other conventional fastening means. The folded over portion of each shorter side 14A, 14B is then sewn together again a short distance from the outer folded portion to form a small outer loop 16 slightly larger than the diameter of the support rod or tube 11 to be slidably received thereon col. 8 lines 18-25]; and first and second lifting rods 11 secured to opposite ends of the sling [the support rod or tube 11 to be slidably received thereon col. 8 lines 23-25]. 
	b. Regarding claim 9, Walden discloses the pet harness of claim 8, wherein sling 13 is configured to wrap around the first and second lifting rods 11 [The outer edge of each shorter side 14A and 14B of the fabric sling 13 is folded over and secured to itself in the folded configuration by sewing or other conventional fastening means. The folded over portion of each shorter side 14A, 14B is then sewn together again a short distance from the outer folded portion to form a small outer loop 16 slightly larger than the diameter of the support rod or tube 11 to be slidably received thereon col. 8 lines 18-25] to shorten the sling.
	c. Regarding claim 15, Walden discloses a pet harness comprising a sling 13 [fabric sling 13 formed of a generally rectangular panel of flexible fabric material having opposed shorter sides 14A, 14B  col. 7 lines 52-54] defining an end loop 16 [loop 16 slightly larger than the diameter of the support rod or tube 11 to be slidably received thereon col. 8 lines 23-25]; a lifting rod 11 disposed in the end loop [loop 16 slightly larger than the diameter of the support rod or tube 11 to be slidably received thereon col. 8 lines 18-25]; a retainer cord 17A laced through sling 13 and lifting rod 11 to secure lifting rod 11 in loop 16 [straps 17A and 17B straddle the outer loop 16, and are sewn together by stitching above the small outer loop, and locations below the loop where the folded over portion of each shorter side 14A and 14B is sewn together col. 8 lines 32-36].
	d. Regarding claim 16, Walden discloses the pet harness of claim 15 wherein sling 13 is configured to be adjustably folded in a pleated position [fabric sling 13 formed of a generally rectangular panel of flexible fabric material having opposed shorter sides 14A, 14B  col. 7 lines 52-54] and further comprising a set of length-adjusting fasteners disposed on the sling to secure the sling in a pleated position [The outer edge of each shorter side 14A and 14B of the fabric sling 13 is folded over and secured to itself in the folded configuration by sewing or other conventional fastening means. The folded over portion of each shorter side 14A, 14B is then sewn together again a short distance from the outer folded portion to form a small outer loop 16 slightly larger than the diameter of the support rod or tube 11 to be slidably received thereon col. 8 lines 18-25].
	e. Regarding claim 18, Walden discloses the pet harness of claim 15, wherein sling 13 is configured to wrap around lifting rod 11 [The outer edge of each shorter side 14A and 14B of the fabric sling 13 is folded over and secured to itself in the folded configuration by sewing or other conventional fastening means. The folded over portion of each shorter side 14A, 14B is then sewn together again a short distance from the outer folded portion to form a small outer loop 16 slightly larger than the diameter of the support rod or tube 11 to be slidably received thereon col. 8 lines 18-25] to shorten the sling.

Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	Claims 1-2 and 5-7, and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Walden et al. (US 8,474,412) in view of Swisher et al. (US Patent Publication 2008/0276880).  
	a. Regarding claim 1, Walden teaches a pet harness comprising a sling 13 [fabric sling 13 formed of a generally rectangular panel of flexible fabric material having opposed shorter sides 14A, 14B  col. 7 lines 52-54] defining first and second end loops 16 [loop 16 slightly larger than the diameter of the support rod or tube 11 to be slidably received thereon col. 8 lines 23-25]; a first lifting rod 11 disposed in the first end loop [the support rod or tube 11 to be slidably received thereon col. 8 lines 23-25]; a first retainer extending through one or both of the sling and the first lifting rod to secure the first lifting rod in the first end loop [The outer edge of each shorter side 14A and 14B of the fabric sling 13 is folded over and secured to itself in the folded configuration by sewing or other conventional fastening means. The folded over portion of each shorter side 14A, 14B is then sewn together again a short distance from the outer folded portion to form a small outer loop 16 slightly larger than the diameter of the support rod or tube 11 to be slidably received thereon col. 8 lines 18-25]; a second lifting rod 11 disposed in the second end loop; a second retainer extending through one or both of the sling and the second lifting rod to secure the second lifting rod in the second end loop [The outer edge of each shorter side 14A and 14B of the fabric sling 13 is folded over and secured to itself in the folded configuration by sewing or other conventional fastening means. The folded over portion of each shorter side 14A, 14B is then sewn together again a short distance from the outer folded portion to form a small outer loop 16 slightly larger than the diameter of the support rod or tube 11 to be slidably received thereon col. 8 lines 18-25].
	Walden does not specifically teach the sling is configured to be secured about a pet via a first set of girth-adjusting fasteners and a second set of girth-adjusting fasteners. Swisher teaches sling 105 configured to be secured about a pet via a first set of girth-adjusting fasteners 115 and a second set of girth-adjusting fasteners 120 [A front girth strap 115 is connected to the support fabric 105 at an end closer to the bib 110 in order to secure the support fabric 105 around the chest portion of the animal's torso. Similarly, a rear girth strap 120 is connected to the support fabric 105 at an end farther from the bib 110 in order to secure the support fabric 105 around the belly portion of the animal's torso [0019]] for the purpose of providing a pet harness with first and second sets of girth-adjusting fasteners to more easily secure the sling around the chest and belly portions of the animal's torso and designed to account for the animal's body size. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pet harness taught by Walden to include a sling configured to be secured about a pet via a first set of girth-adjusting fasteners and a second set of girth-adjusting fasteners as taught by Swisher because doing so would have provided a pet harness with first and second sets of girth-adjusting fasteners to more easily secure the sling around the chest and belly portions of the animal's torso and designed to account for the animal's body size.
	b. Regarding claim 2, Walden in view of Swisher teaches (references to Walden) the pet harness 13 [fabric sling 13 formed of a generally rectangular panel of flexible fabric material having opposed shorter sides 14A, 14B  col. 7 lines 52-54] is configured to wrap around the first and second lifting rods 11 [The outer edge of each shorter side 14A and 14B of the fabric sling 13 is folded over and secured to itself in the folded configuration by sewing or other conventional fastening means. The folded over portion of each shorter side 14A, 14B is then sewn together again a short distance from the outer folded portion to form a small outer loop 16 slightly larger than the diameter of the support rod or tube 11 to be slidably received thereon col. 8 lines 18-25] to shorten sling 13.
c. Regarding claim 5, Walden in view of Swisher teaches (references to Walden) the pet harness of claim 1 having sling 13 [fabric sling 13 formed of a generally rectangular panel of flexible fabric material having opposed shorter sides 14A, 14B  col. 7 lines 52-54]. Walden further teaches first shoulder strap 20 extending from sling 13 [adjustable shoulder strap 20 formed of an elongate webbing strap col. 8 lines 56-57]. 
Walden does not specifically teach first and second shoulder straps. Swisher teaches first and second shoulder straps 107 for the purpose of providing a pet harness with first and second shoulder straps for carrying the animal to a desired location. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pet harness taught by Walden in view of Swisher to include first and second shoulder straps as taught by Swisher because doing so would have provided a pet harness with first and second shoulder straps for carrying the animal to a desired location.  
d. Regarding claim 6, Walden in view of Swisher teaches (references to Walden) the pet harness of claim 5 having first shoulder strap 20 adjustably attaches to sling 13 [adjustable shoulder strap 20 formed of an elongate webbing strap col. 8 lines 56-57]. Walden in view of Swisher teaches (references to Swisher) the pet harness of claim 5 having ends of the first and second shoulder straps 107. Walden further teaches ends of the shoulder strap 20 attach to sling 13 via shoulder-adjusting fasteners 19 [The first end 20A of the shoulder strap 20 is fed through the second side of one rectangular loop member 19A, folded over itself and sewn together by stitching to secure the first end of the shoulder strap to the rectangular loop member 19. The second end 20B of the shoulder strap 20 is fed through the opposed rectangular loop member 19B at one end of the sling, through a single bar slide 21, and through both of the opposed rectangular loops 19C and 19D at the opposed end of the sling to form an elongate loop. The terminal end 20C of the second end 20B of the shoulder strap 20 is looped over itself and secured to the middle bar of the bar slide 21 by stitching. The length of the shoulder strap 20 can be adjusted by moving the bar slide 21 in a conventional manner col. 8 lines 56-67; col. 9 lines 1-3].
e. Regarding claim 7, Walden in view of Swisher teaches (references to Walden) the pet harness of claim 1 having sling 13 [fabric sling 13 formed of a generally rectangular panel of flexible fabric material having opposed shorter sides 14A, 14B  col. 7 lines 52-54]. 
Walden in view of Swisher does not specifically teach the sling is quilted. Swisher teaches sling 105 is quilted [support fabric 105 has a bib 110 on a side extending perpendicular to the horizontal direction. The bib 110 is configured to cover a portion of the animal's chest and therefore, could be padded in order to mitigate the pressure at the animal's chest upon completion of attachment and subsequent lifting up of the animal [0019]] for the purpose of providing a quilted pet harness to mitigate the pressure at the animal's chest upon lifting up of the animal. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pet harness taught by Walden in view of Swisher to include a sling that is quilted as taught by Swisher because doing so would have provided a quilted pet harness to mitigate the pressure at the animal's chest upon lifting up of the animal.
f. Regarding claim 21, Walden in view of Swisher teaches (references to Swisher) the pet harness of claim 1 having the first set 115 and the second set 120 of girth-adjusting fasteners. Walden in view of Swisher does not specifically teach the first set and the second set of girth-adjusting fasteners are each selected from the group consisting of male and female snaps, buttons and buttonholes, and hooks and eyes. Swisher teaches the first set and the second set of girth-adjusting fasteners are each selected from the group consisting of male and female snaps, buttons and buttonholes, and hooks and eyes [hook and loop closures (e.g., Velcro®) to secure the various straps in the support suit in place [0041] for the purpose of providing a pet harness with hook and loop closures (e.g., Velcro®) to secure the various straps in place to more easily secure the sling around the chest and belly portions of the animal's torso. 
.

8.	Claims 10-14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Walden et al. (US 8,474,412) as applied to claim 8 above, and further in view of Swisher et al. (US Patent Publication 2008/0276880).
a. Regarding claim 10, Walden teaches the pet harness of claim 8 having sling 13 [fabric sling 13 formed of a generally rectangular panel of flexible fabric material having opposed shorter sides 14A, 14B  col. 7 lines 52-54].
	Walden does not specifically teach the sling includes a first set of girth-adjusting fasteners and a second set of girth-adjusting fasteners. Swisher teaches sling 105 includes a first set of girth-adjusting fasteners 115 and a second set of girth-adjusting fasteners 120 [A front girth strap 115 is connected to the support fabric 105 at an end closer to the bib 110 in order to secure the support fabric 105 around the chest portion of the animal's torso. Similarly, a rear girth strap 120 is connected to the support fabric 105 at an end farther from the bib 110 in order to secure the support fabric 105 around the belly portion of the animal's torso [0019]] for the purpose of providing a pet harness with first and second sets of girth-adjusting fasteners to more easily secure the sling around the chest and belly portions of the animal's torso and designed to account for the animal's body size. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pet harness taught by Walden to include a sling that includes first and second sets of girth-adjusting fasteners as taught by Swisher because doing so would have provided a pet harness with first and second sets of girth-adjusting fasteners to more easily secure the sling around the chest and belly portions of the animal's torso and designed to account for the animal's body size.  
105 is configured to be secured about a pet via the first set and the second set of girth-adjusting fasteners 115, 120 [A front girth strap 115 is connected to the support fabric 105 at an end closer to the bib 110 in order to secure the support fabric 105 around the chest portion of the animal's torso. Similarly, a rear girth strap 120 is connected to the support fabric 105 at an end farther from the bib 110 in order to secure the support fabric 105 around the belly portion of the animal's torso [0019]]. 
c. Regarding claim 12, Walden teaches the pet harness of claim 8 having sling 13 [fabric sling 13 formed of a generally rectangular panel of flexible fabric material having opposed shorter sides 14A, 14B  col. 7 lines 52-54]. Walden further teaches first shoulder strap 20 extending from sling 13 [adjustable shoulder strap 20 formed of an elongate webbing strap col. 8 lines 56-57]. 
Walden does not specifically teach first and second shoulder straps. Swisher teaches first and second shoulder straps 107 for the purpose of providing a pet harness with first and second shoulder straps for carrying the animal to a desired location. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pet harness taught by Walden to include first and second shoulder straps as taught by Swisher because doing so would have provided a pet harness with first and second shoulder straps for carrying the animal to a desired location.
d. Regarding claim 13, Walden in view of Swisher teaches (references to Walden) the pet harness of claim 12 having first shoulder strap 20 adjustably attaches to sling 13 [adjustable shoulder strap 20 formed of an elongate webbing strap col. 8 lines 56-57]. Walden in view of Swisher teaches (references to Swisher) the pet harness of claim 12 having ends of the first and second shoulder straps 107. Walden further teaches ends of the shoulder strap 20 attach to sling 13 via shoulder-adjusting fasteners 19 [The first end 20A of the shoulder strap 20 is fed through the second side of one rectangular loop member 19A, folded over itself and sewn together by stitching to secure the first end of the shoulder strap to the rectangular loop member 19. The second end 20B of the shoulder strap 20 is fed through the opposed rectangular loop member 19B at one end of the sling, through a single bar slide 21, and through both of the opposed rectangular loops 19C and 19D at the opposed end of the sling to form an elongate loop. The terminal end 20C of the second end 20B of the shoulder strap 20 is looped over itself and secured to the middle bar of the bar slide 21 by stitching. The length of the shoulder strap 20 can be adjusted by moving the bar slide 21 in a conventional manner col. 8 lines 56-67; col. 9 lines 1-3].
e. Regarding claim 14, Walden teaches the pet harness of claim 8 having sling 13 [fabric sling 13 formed of a generally rectangular panel of flexible fabric material having opposed shorter sides 14A, 14B  col. 7 lines 52-54]. 
Walden does not specifically teach the sling is quilted. Swisher teaches sling 105 is quilted [support fabric 105 has a bib 110 on a side extending perpendicular to the horizontal direction. The bib 110 is configured to cover a portion of the animal's chest and therefore, could be padded in order to mitigate the pressure at the animal's chest upon completion of attachment and subsequent lifting up of the animal [0019]] for the purpose of providing a quilted pet harness to mitigate the pressure at the animal's chest upon lifting up of the animal. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pet harness taught by Walden to include a sling that is quilted as taught by Swisher because doing so would have provided a quilted pet harness to mitigate the pressure at the animal's chest upon lifting up of the animal.
f. Regarding claim 22, Walden teaches the pet harness of claim 8 having a set of length-adjusting fasteners [The outer edge of each shorter side 14A and 14B of the fabric sling 13 is folded over and secured to itself in the folded configuration by sewing or other conventional fastening means. The folded over portion of each shorter side 14A, 14B is then sewn together again a short distance from the outer folded portion to form a small outer loop 16 slightly larger than the diameter of the support rod or tube 11 to be slidably received thereon col. 8 lines 18-25]. Walden does not specifically teach fasteners selected from the group consisting of male and female snaps, buttons and buttonholes, and hooks and eyes. Swisher teaches fasteners selected from the group consisting of male and female snaps, buttons and buttonholes, and hooks and eyes [hook and loop closures (e.g., Velcro®) to secure the various straps in the support suit in place [0041] for the purpose of providing a pet harness with conventional fastening means (hook and loop closures) to secure the various straps in place. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of .

9.	Claims 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Walden et al. (US 8,474,412) as applied to claim 15 above, and further in view of Swisher et al. (US Patent Publication 2008/0276880).
a. Regarding claim 17, Walden teaches the pet harness of claim 15. Walden does not specifically teach a first set of girth-adjusting fasteners and a second set of girth-adjusting fasteners. Swisher teaches first set of girth-adjusting fasteners 115 and second set of girth-adjusting fasteners 120 [A front girth strap 115 is connected to the support fabric 105 at an end closer to the bib 110 in order to secure the support fabric 105 around the chest portion of the animal's torso. Similarly, a rear girth strap 120 is connected to the support fabric 105 at an end farther from the bib 110 in order to secure the support fabric 105 around the belly portion of the animal's torso [0019]] for the purpose of providing a pet harness with first and second sets of girth-adjusting fasteners to more easily secure the sling around the chest and belly portions of the animal's torso and designed to account for the animal's body size. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pet harness taught by Walden to include a first and a second set of girth-adjusting fasteners as taught by Swisher because doing so would have provided a pet harness with first and second sets of girth-adjusting fasteners to more easily secure the sling around the chest and belly portions of the animal's torso and designed to account for the animal's body size.
b. Regarding claim 19, Walden teaches the pet harness of claim 15 having sling 13 [fabric sling 13 formed of a generally rectangular panel of flexible fabric material having opposed shorter sides 14A, 14B  col. 7 lines 52-54]. Walden further teaches ends of first shoulder strap 20 [adjustable shoulder strap 20 formed of an elongate webbing strap col. 8 lines 56-57] attach to sling 13 via shoulder-adjusting fasteners 19 [The first end 20A of the shoulder strap 20 is fed through the second side of one rectangular loop member 19A, folded over itself and sewn together by stitching to secure the first end of the shoulder strap to the rectangular loop member 19. The second end 20B of the shoulder strap 20 is fed through the opposed rectangular loop member 19B at one end of the sling, through a single bar slide 21, and through both of the opposed rectangular loops 19C and 19D at the opposed end of the sling to form an elongate loop. The terminal end 20C of the second end 20B of the shoulder strap 20 is looped over itself and secured to the middle bar of the bar slide 21 by stitching. The length of the shoulder strap 20 can be adjusted by moving the bar slide 21 in a conventional manner col. 8 lines 56-67; col. 9 lines 1-3].
Walden does not specifically teach first and second shoulder straps. Swisher teaches first and second shoulder straps 107 for the purpose of providing a pet harness with first and second shoulder straps for carrying the animal to a desired location. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pet harness taught by Walden to include first and second shoulder straps as taught by Swisher because doing so would have provided a pet harness with first and second shoulder straps for carrying the animal to a desired location. 
c. Regarding claim 20, Walden teaches the pet harness of claim 15 having sling 13 [fabric sling 13 formed of a generally rectangular panel of flexible fabric material having opposed shorter sides 14A, 14B  col. 7 lines 52-54]. 
Walden does not specifically teach the sling is quilted. Swisher teaches sling 105 is quilted [support fabric 105 has a bib 110 on a side extending perpendicular to the horizontal direction. The bib 110 is configured to cover a portion of the animal's chest and therefore, could be padded in order to mitigate the pressure at the animal's chest upon completion of attachment and subsequent lifting up of the animal [0019]] for the purpose of providing a quilted pet harness to mitigate the pressure at the animal's chest upon lifting up of the animal. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pet harness taught by Walden to include a sling that is quilted as taught by Swisher because doing so would have provided a quilted pet harness to mitigate the pressure at the animal's chest upon lifting up of the animal.

Response to Arguments
10.	Applicant’s arguments from the response filed on 08/31/2020 have been fully considered and will be addressed below in the order in which they appeared.
a. Applicants arguments in the reply filed on 08/31/2020, see pages 9-10, with respect to the rejection of claim 1 under 35 U.S.C 102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Swisher et al. (US Patent Publication 2008/0276880).
b. Applicants arguments in the reply filed on 08/31/2020, see pages 10-11, with respect to the rejection of claim 8 under 35 U.S.C 102 have been fully considered and are not persuasive. Applicant argues:
(1)	Independent claim 8 was rejected as anticipated by Walden, finding that Walden discloses a pet harness comprising a sling 13 configured to pleat, with a set of length-adjusting fasteners disposed on the sling to secure the sling in a pleated position. The length-adjusting fasteners can be used to shorten the length of a slide, by pleating portions of the sling. To find the set of length-adjusting fasteners recited in claim 8, the Office Action refers to Walden's outer edge of each shorter side 14A and 14B of the fabric sling 13. This finding is not correct as Walden's shorter sides are not length-adjusting fasteners. Instead they are fixed in place. Shorter side 14A and 14B and folded over and secured by sewing or other conventional fastening means, shows that 14A and 14B are the ends of the sling. Walden does not disclose any concern with changing the length of the sling 13 based on the size of the animal. Walden's sling includes a pair of front leg openings 23, a pair of rear leg openings 24, and a genital opening 24 which are cut into the sling 13, so that the forelegs and back legs of the animal extend through the foreleg and back leg openings. The openings 23, 24 and 25 are at fixed locations in the sling 13, and Walden gives no indication that their relative locations should be adjustable.
Examiner respectfully disagrees. Walden discloses each shorter side of the fabric sling is folded over and secured to itself in the folded configuration by a set of length-adjusting fasteners (conventional fastening means) disposed on the sling to secure the sling in a pleated position [The outer edge of each shorter side 14A and 14B of the fabric sling 13 is folded over and secured to itself in the folded configuration by sewing or other conventional fastening means. The folded over portion of each shorter side 14A, 14B is then sewn together again a short distance from the outer folded portion to form a small outer loop 16 slightly larger than the diameter of the support rod or tube 11 to be slidably received thereon col. 8 lines 18-25]. Therefore, Walden discloses a pet harness comprising a sling configured to pleat, with a set of length-adjusting fasteners disposed on the sling to secure the sling in a pleated position. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., changing the length of the sling based on the size of the animal and adjustable opening locations) are not recited in the rejected claim. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

c. Applicants arguments in the reply filed on 08/31/2020, see pages 11-12, with respect to the rejection of claim 15 under 35 U.S.C 102 have been fully considered and are not persuasive. Applicant argues:
(1)	Claim 15 recites a pet harness comprising a retainer cord laced through the sling and the lifting rod to secure the lifting rod in the loop. The first retainer 510 is inserted through the sling 210 and through the first lifting rod 312 to prevent the first lifting rod 312 from rotating relative to the sling 210. Walden does not state that straps 17A and 17B are laced through its support rod or tube 11, so Walden does not disclose a retainer cord laced through a sling and a lifting rod to secure the lifting rod in the loop, as recited in claim 15.
	Examiner respectfully disagrees. Retainer cord 17A is laced through sling 13 and lifting rod 11 by stitching since the retainer cord and end loop 16 are sewn together by stitching to be slidably received on lifting rod 11 [rods 11 are slidably disposed in the small outer loop 16 of the sling 13 and straddled by the short webbing straps 17A, 17B of the handles 17, col. 9 lines 34-38; straps 17A and 17B straddle the outer loop 16, and are sewn together by stitching above the small outer loop, and locations below the loop where the folded over portion of each shorter side 14A and 14B is sewn together col. 8 lines 32-36]. The language of Applicant's claims is sufficiently broad to reasonably read on the cited reference.  No special definition of “laced through” is found in the present specification, and, absent a special definition, Examiner is obligated to take the broadest reasonable interpretation not in conflict with the specification. It is noted that the feature upon which applicant relies (i.e., “laced through the sling and the lifting rod”) has been given its broadest reasonable interpretation. Examiner's interpretation is both reasonable and not in conflict with the specification, and the limitation is met by the prior art.
d. Applicants arguments in the reply filed on 08/31/2020, see page 13, with respect to the rejection of claim 3 under 35 U.S.C 103 have been fully considered and are not persuasive. Applicant argues:
(1)	Swisher teaches away from the use of girth-adjusting fasteners, instead directing customized tailoring of the animal support suit. Swisher is directed to a support suit including support fabric sized to fit around a torso of an animal. Swisher encourages one to tailor a custom-made support suit for the animal. One is directed to obtain the animal's (i) chest circumference; (ii) the belly circumference, and (iii) length of the animal's torso, (para. 0029). Swisher goes into great detail for a method for determining the appropriate sizing for a support suit 100 using the above measurements.
Examiner respectfully disagrees. Applicant argues that the reference teaches away. However, it has been held that such nonpreferred embodiments failing to assert discovery beyond that known in the art does not constitute a “teaching away” unless such disclosure criticizes, discredits, or otherwise discourages the solution claimed. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971), In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994), In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004), (see MPEP §2124). In this case, Examiner finds neither discredit of the combination, nor destruction of the reference because Swisher nowhere criticizes, discredits, or otherwise discourages using girth-adjusting fasteners. In response to applicant's argument that Swisher encourages one to tailor a custom-made support suit for the animal it is noted that Swisher teaches mass-production of the support suit rather than tailoring a custom-made support suit for the animal [the support suit may be modified to enable easier mass-production [0042]].

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. R. L./
Examiner, Art Unit 3643	

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643